UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 28, 2010 UNITED FINANCIAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-52947 74-3242562 (State or Other Jurisdiction (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 95 Elm Street, West Springfield, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 28, 2010, United Financial Bancorp, Inc. issued a press release disclosing financial results for the three months ended December 31, 2009.The Company also announced a quarterly dividend payment of $0.07 per share payable on March 9, 2010, to shareholders of record as of February 16, 2010.A copy of the press release is included as Exhibit 99.1 to this report. The information in the preceding paragraph, as well as Exhibit 99.1 referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description Press release dated January 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. UNITED FINANCIAL BANCORP, INC. DATE:January 29, 2010 By: /s/ Richard B. Collins Richard B. Collins President and Chief Executive Officer
